Case 1:19-cv-05582-EK-JO Document 12 Filed 08/06/20 Page 1 of 5 PageID #: 210



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------x
JAMODA AHMED,

                        Plaintiff,              MEMORANDUM & ORDER
                                                19-CV-5582 (EK)(JO)
                  v.

ALEXANDRIA OCASIO-CORTEZ;1 JOSEPH
CROWLEY,

                        Defendants.
---------------------------------x
ERIC KOMITEE, United States District Judge:

            On September 26, 2019, plaintiff Jamoda Ahmed,

proceeding pro se, filed this action seeking injunctive relief

and damages against U.S. Representative Alexandria Ocasio-Cortez

and former Representative Joseph Crowley of New York’s 14th

Congressional District.       On December 18, 2019, Plaintiff filed

an amended complaint.      On July 22, 2020, Plaintiff paid the

filing fee.2    The action is dismissed as frivolous for the

reasons set forth below.

 I. Standard of Review

            A complaint must plead enough facts to “state a claim

to relief that is plausible on its face.”          Bell Atl. Corp. v.



      1 Representative Ocasio-Cortez’s name is not hyphenated in the case

caption in the complaint; however, the Court recognizes the correct spelling
of her name.
      2 Plaintiff’s in forma pauperis application, filed on September 26,
2019, is denied as moot.

                                      1
Case 1:19-cv-05582-EK-JO Document 12 Filed 08/06/20 Page 2 of 5 PageID #: 211



Twombly, 550 U.S. 544, 570 (2007).          At the pleadings stage, the

Court must assume the truth of “all well-pleaded, nonconclusory

factual allegations” in the complaint.           Kiobel v. Royal Dutch

Petroleum Co., 621 F.3d 111, 123 (2d Cir. 2010) (citing Ashcroft

v. Iqbal, 556 U.S. 662 (2009)).           Because pro se complaints are

held to less stringent standards than pleadings drafted by

attorneys, the Court reads Plaintiff’s complaint liberally,

holding it to less stringent standards than a formal pleading

drafted by a lawyer.      Erickson v. Pardus, 551 U.S. 89 (2007).

             A district court must dismiss a case on its own

initiative, however, if it determines that the action is

frivolous – even when it is brought by a pro se plaintiff.

Fitzgerald v. First East Seventh Street Tenants Corp., 221 F.3d

362, 363-64 (2d Cir. 2000).       An action is “frivolous” if “it has

no arguable basis in law or fact” or if “it is clear that the

defendants are immune from suit.”           Montero v. Travis, 171 F.3d

757, 760 (2d Cir. 1999) (quoting Neitzke v. Williams, 490 U.S.

319, 325, 327 (1989)).3

 II.   Discussion

             Plaintiff asserts few allegations in her original

complaint.    She alleges that for the past ten years, the federal



      3   The Second Circuit has written that “district courts are especially
likely to be exposed to frivolous actions and, thus, have [a] need for
inherent authority to dismiss such actions quickly in order to preserve
scarce judicial resources.” Fitzgerald, 221 F.3d at 364.

                                      2
Case 1:19-cv-05582-EK-JO Document 12 Filed 08/06/20 Page 3 of 5 PageID #: 212



government has discriminated against and harassed her due to her

religion, race, and gender.         Compl. at 4,4 ECF No. 1.       Without

explanation, Plaintiff lists cases and laws that defendants

allegedly violated, including the “Disable Act,” “Jim Crow

laws,” Smith v. Allwright, and Shelley v. Kraemer.             Id. at   3.

The complaint also states that “federal congressional members

. . . killed [plaintiff’s] family members” and that Plaintiff

has been put on a federal “red flag” list.            Id. at 4.

             On December 18, 2019, Plaintiff filed a document that

she styled as an amended complaint.          Am. Compl., ECF No. 6.

Other than the caption identifying it as such, the 173-page

document has no markings of a superseding complaint: it sets

forth no statement of claim, assertion of jurisdiction, or

request for relief.       Instead, included within are multiple

copies of letters to the Honorable William F. Kuntz, II, which

Plaintiff appears to have submitted as part of a prior action

asserting largely the same claims against Senator Gillibrand.

See Ahmed v. Gillibrand, No. 19-CV-3985 (WFK) (dismissed Dec. 6,

2019 for lack of jurisdiction);5 see also, e.g., Am. Compl. at 3-

5, 11-13, 20-22, 49-54.        The document otherwise contains


     4   Page citations refer to the pagination assigned by ECF.
      5 Plaintiff’s other prior actions against federal legislators in this

district have also been dismissed. Ahmed v. Congressmember Nydia Velasquez,
No. 11-CV-4456 (RRM) (dismissed Oct. 25, 2011); Ahmed v. Maloney, No. 10-CV-
5102 (RRM) (dismissed Apr. 1, 2011).


                                       3
Case 1:19-cv-05582-EK-JO Document 12 Filed 08/06/20 Page 4 of 5 PageID #: 213



photographs and screenshots of various events and records –

including, for example, what appears to be a photograph of

Plaintiff in the hospital; an optometry prescription;6 a

photograph of Plaintiff voting; and an email concerning an

application for disability benefits.         None of these forms the

basis of a claim against defendants.

            Regardless, this lawsuit must be dismissed because the

defendants, a current and a former member of the House of

Representatives, are immune from suit for legislative acts.

Under the Speech or Debate Clause of the Constitution, members

of the United States Congress enjoy absolute immunity from civil

liability for conduct that falls “within the sphere of

legitimate legislative activity.”         Eastland v. U. S.

Servicemen's Fund, 421 U.S. 491, 503 (1975) (discussing U.S.

Const. art. I, § 6, cl. 1); Supreme Court of Va. v. Consumers

Union of the U.S., Inc., 446 U.S. 719, 732–33 (1980)

(legislative immunity applies to actions for damages and for

injunctive relief).




      6 The record contains additional copies of Plaintiff’s optometry
prescription. Am. Compl. at 61, ECF No. 6; Am Compl. Cont. at 53, ECF
No. 6-1. No motion to seal has been filed; however, courts routinely seal
medical records, which are confidential under federal law. See, e.g.,
Dilworth v. Goldberg, No. 10-CV-2224, 2014 WL 3798631, at *2 (S.D.N.Y. Aug.
1, 2014); Hand v. New York City Transit Auth., No. 11-cv-997, 2012 WL
3704826, at *5 (E.D.N.Y. Aug. 26, 2012) (“Federal law generally treats
medical records as confidential.”). The Clerk of Court is directed to seal
ECF Nos. 6 and 6-1.

                                      4
Case 1:19-cv-05582-EK-JO Document 12 Filed 08/06/20 Page 5 of 5 PageID #: 214



III.      Conclusion

            This action is dismissed as frivolous.         Fitzgerald,

221 F.3d at 363-64; Montero v. Travis, 171 F.3d at 760.            The

Court has considered affording Plaintiff a chance to amend the

complaint, but concludes that such opportunity would be futile.

See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

Plaintiff has not simply “inadequately or inartfully” pleaded

potentially viable claims, but rather sued for reasons that are

not cognizable under federal law.        See id.    Although Plaintiff

paid the filing fee, the Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.       Coppedge v. United States, 369 U.S. 438, 444-45

(1962).   The Clerk of Court is directed to seal ECF Nos. 6 and

6-1.   Plaintiff’s in forma pauperis application, ECF No. 2, is

denied as moot.      The Clerk of Court shall enter judgment and

close this case.

       SO ORDERED.




                                         /s Eric Komitee_____________
                                         ERIC KOMITEE
                                         United States District Judge

Dated:     August 6, 2020
           Brooklyn, New York



                                     5
